 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT

 6                             NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
 7
     IN RE BIG HEART PET BRANDS                   )   Lead Case No. 4:18-cv-00861-JSW
 8                                                )
     LITIGATION
                                                  )   (Consolidated with Nos. 4:18-cv-01465; 4:18-cv-
 9                                                )   01466; 4:18-cv-01099; 4:18-cv-01663; and 4:18-
                                                  )   cv-02662)
10   This document relates to:                    )
     ALL ACTIONS                                  )   Hon. Jeffrey S. White
11                                                )
                                                  )   [PROPOSED] ORDER GRANTING
12                                                )   PLAINTIFFS’ ADMINISTRATIVE
                                                  )   MOTION TO FILE MATERIALS
13                                                )   UNDER SEAL
14

15
            Plaintiffs submitted an application requesting the Court to accept both the Third Amended
16
     Consolidated Complaint and the redline of the Third Amended Consolidated Complaint under seal
17
     based on the inclusion of information Defendant has designated as confidential.
18
            Upon due consideration, and good cause appearing, the Court GRANTS Plaintiffs’ request
19

20 and orders the Third Amended Consolidated Complaint to be filed under seal.

21          IT IS SO ORDERED
22
     Dated: ___________                          ____________________________________
23
                                                 HONORABLE JEFFREY S. WHITE
24

25

26

27
   ORDER GRANTING PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE MATERIALS
28 UNDER SEAL
